Citation Nr: 0702289	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  03-27 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from December 1976 to August 
1997.  Initially, the Board of Veterans' Appeals (Board) 
notes that this matter was remanded for evidentiary 
development by the Board in August 2005, and that the action 
requested in that remand has been accomplished to the extent 
possible.  However, as explained more fully below, the Board 
finds that a recent statement from the veteran requires that 
this matter must again be remanded for additional evidentiary 
development.


REMAND

In response to a March 2006 letter from the RO to the veteran 
asking whether the veteran had more information to 
substantiate his claim, the veteran indicated in a written 
statement, dated in April 2006 and received by the Board in 
November 2006, that there was more recent information in the 
possession of the VA hospital/clinics located in Las Vegas, 
Nevada.  As these are VA treatment records, and the claim on 
appeal includes the issue of whether the veteran currently 
suffers from a disorder of the back, the Board finds that it 
has no alternative but to remand this matter so that an 
effort can be made to obtain any additional VA treatment 
records.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

Accordingly, the case is REMANDED to the regional office (RO) 
via the Appeals Management Center (AMC), in Washington, DC 
for the following action:

1.  Appropriate steps should be taken 
to obtain the veteran's treatment 
records from the VA Medical Center 
located in Las Vegas, Nevada, dated 
since December 2004.

2.  After pursuing any additional 
development deemed appropriate in 
addition to that requested above, 
including a VA examination and 
etiological opinion that may be warranted 
as a result of records obtained pursuant 
to item No. 1 above, the RO should 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


